Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 26-29, 31-32, 36-38, 40-60 are allowed. The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claims 26, 52, and 56 is that the prior art does not disclose an energy storage medium comprising a charge storage material dissolved in an aqueous media, wherein the charge storage material comprises a perylene diimide core and the charge storage material is in a 2-electron reduced state when the energy storage medium is fully charged in conjunction with other limitations of the claims.
The closest prior art reference is Abraham (already on the record). However, Abraham does not disclose an energy storage medium comprising a charge storage material dissolved in an aqueous media, wherein the charge storage material comprises a perylene diimide and the charge storage material being in a 2-electron reduced state when the energy storage medium is fully charged.
Another close prior art reference is Helms et al., WO2016/025467 (cited in IDS). However, Helms does not specifically teach that the charge storage material comprises perylene diimide in a 2-electron reduced state when the energy storage medium is fully charged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726